Citation Nr: 0739424	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-38 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from June 1951 to December 
1970.  He died in late 1998.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the above claim.

Initially, the Board notes that in an April 2000 rating 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death on its merits 
and as an original claim.  The appellant did not appeal the 
decision, and in order for VA to review the merits of the 
claim, new and material evidence must be received.  The Board 
is required to address this issue despite the RO's findings 
in September 2004.  In deciding the claim on its merits, and 
without regard to the question of whether new and material 
evidence had been received, the RO accorded the veteran more 
adjudicative consideration than was appropriate under the 
law.  In this regard, the Board's present consideration of 
the appeal as a petition to reopen the previously denied 
claim does not inure to the prejudice of the veteran.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, 
the issue has been captioned as set forth above.


FINDINGS OF FACT

1.  In April 2000, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal of that decision.

2.  Evidence received since the April 2000 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death, and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed April 2000 RO decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2007).

2.  Subsequent to the April 2000 RO decision that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim was not received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Letters dated in August 2004 and May 2006 informed the 
appellant of the prior final rating denial of service 
connection for the cause of the veteran's death, and that new 
and material evidence was required to reopen this claim.  The 
letters provided the appellant with notice of what evidence 
and information was necessary to reopen her previously denied 
claim and to establish entitlement to the underlying claim 
for the benefit sought on appeal.  See Kent v. Nicholson, 20 
Vet. App 1 (2006).  She was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  The RO provided her the opportunity 
to submit additional evidence or request assistance prior to 
making a decision.

Since the appellant's claim to reopen the previously denied 
claim of service connection for the cause of the veteran's 
death was denied by the RO and is being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman, 19 Vet. App. at 473.  
The appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and material evidence

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).   A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection for diabetes mellitus may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Where a veteran served 90 days or more, and a presumptive 
disease such as a malignant tumor becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed. The 
specified diseases are: chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the CAFC has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in April 2000, finding that the cause of 
the veteran's death was recorded as cardiorespiratory arrest, 
due to or as a consequence of metastatic cholangiocarcinoma, 
and that there was no evidence of record that any such 
disorder was related to the veteran's period of active 
service, to include exposure to herbicides.  The RO had 
determined that there was no positive association in the 
regulations between exposure to herbicides and 
cholangiocarcinoma which was not a condition which the 
Secretary had specifically determined that a presumption of 
service connection is warranted.  Additionally, there was no 
evidence of record establishing service connection with proof 
of direct causation.

The evidence of record at the time of the April 2000 rating 
decision included the veteran's available service medical 
records, which were essentially negative of symptoms 
associated with a cardiorespiratory disorder or with 
metastatic cholangiocarcinoma.  His service personnel records 
confirmed that he had a tour of duty in the Republic of 
Vietnam during his period of active service.

A Certificate of Death dated in December 1998 showed that the 
immediate cause of the veteran's death was cardiorespiratory 
arrest, due to, or as a consequence of metastatic 
cholangiocarcinoma.

The evidence also included private medical treatment records 
of the veteran dated from January 1996 to November 1998 which 
showed that he had been treated for symptoms associated with 
cholangiocarcinoma beginning in February 1997.

A letter from D. T. Cassidy, M.D., dated in December 1998 
showed that the veteran had been treated for 
cholangiocarcinoma of the liver, originally diagnosed in 
February 1997, and which eventually caused his death in 
November 1998.  Dr. Cassidy added that he had understood that 
the veteran had been exposed to Agent Orange in service, and 
that Agent Orange had been associated with some malignancies.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in the April 2000 rating 
decision.  The appellant was notified of this decision and of 
her appellate rights by letter dated on May 11, 2000.

The appellant did not submit a substantive appeal; therefore, 
the April 2000 rating decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2007).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence received subsequent to April 2000 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In August 2004, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  In 
support of her claim, she provided additional copies of the 
private medical treatment records of the veteran dated from 
January 1996 to November 1998 showing that he had been 
treated for symptoms associated with cholangiocarcinoma 
beginning in February 1997.

She submitted VA outpatient treatment records of the veteran 
dated from April 1992 to September 1993 showing treatment for 
hypertension, diabetes mellitus, hyperlipidemia, hepatitis, 
and gout.  

She also submitted a letter from Dr. Cassidy dated in May 
2004 which showed that the veteran was a patient who had 
experienced cholangiocarcinoma of the liver, originally 
diagnosed in February 1998, and eventually causing his death 
later that year.  Dr. Cassidy indicated that it was his 
understanding that the veteran had been exposed to Agent 
Orange during service, and that this agent had been 
associated with the development of some malignancies.  The 
veteran was also said to have developed diabetes towards the 
end of his illness, probably on the basis of progression of 
his disease.  Consequently, the development of his diabetes 
could also be considered a result of his exposure to Agent 
Orange.

The additional evidence also included a VA medical opinion 
which was obtained in March 2006.  The physician specializing 
in internal and pulmonary medicines reviewed the veteran's 
claims file in conjunction with providing the opinion.  It 
was indicated that the veteran developed cholangiocarcinoma 
of the liver in 1997, which became metastatic to bone and 
then to the peritoneum.  The diabetes developed by the 
veteran at the end stage was said to play no role in his 
death.  The veteran had widely disseminated liver cancer 
which was the cause of his death.  The examiner concluded 
that it was less likely than not that his service in Vietnam 
and terminal development of diabetes played a role in his 
death, which was caused by widely metastatic liver cancer.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death. The copies 
of the January 1996 to November 1998 private medical 
treatment records showing treatment for symptoms associated 
with cholangiocarcinoma beginning in February 1997, are not 
new as they were already of record at the time of the April 
2000 rating action.

The VA outpatient treatment records of the veteran dated from 
April 1992 to September 1993 showing treatment for 
hypertension, diabetes mellitus, hyperlipidemia, hepatitis, 
and gout, do not establish that the veteran's death was 
etiologically related to his period of active service, but 
rather describes the health of the veteran during the 
appointed time period.  The records do not show that 
hypertension, diabetes mellitus, hyperlipidemia, hepatitis, 
and gout are related to service and that they caused or 
contributed to cause the veteran's death.  Therefore, the 
evidence does not by itself or when considered with previous 
evidence of record relate to an unestablished fact necessary 
to substantiate the claim for service connection for the 
cause of the veteran's death.

The May 2004 letter from Dr. Cassidy, although not previously 
of record, is not material because it does not establish that 
the veteran's cholangiocarcinoma of the liver which caused 
his death was etiologically related to his period of active 
service.  
While Dr. Cassidy suggested that exposure to Agent Orange had 
been associated with the development of some malignancies, he 
did not establish that this was the case with the 
cholangiocarcinoma of the liver which caused the veteran's 
death.  Thus, his statement cannot be considered material 
evidence.

Finally, although the March 2006 VA medical opinion was also 
not previously of record, it also does not by itself or when 
considered with previous evidence of record, relate to the 
fact that the veteran's death was the result of his period of 
active service.  As noted above, this evidence concluded that 
it was less likely than not that the veteran's service in 
Vietnam and terminal development of diabetes played a role in 
his death.  This evidence is not material as it does not 
raise a reasonable possibility of substantiating the claim.

The Board has also considered the continued assertions of the 
appellant, suggesting that the veteran had developed 
cholangiocarcinoma of the liver and diabetes mellitus as a 
result of service which ultimately contributed to his death.  
While certainly competent to describe the extent of 
symptomatology that was observed, there is no evidence that 
the appellant possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, the evidence 
cannot be considered material.  This evidence does not by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim.  Additionally, the appellant's statements are 
essentially a repetition of previous assertions that were 
before the RO in April 2000, and are, therefore, basically 
cumulative.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  See Espiritu, 2 Vet. App. at 492.

Accordingly, the Board finds that the evidence received 
subsequent to April 2000 is not new and material and does not 
serve to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2007).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


